Citation Nr: 1722507	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), due to medications used to treat PTSD and/or due to his presumed herbicide agent exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD and/or medications used to treat PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and/or medications used to treat PTSD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1970 to December 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2015, the Board, in pertinent part, denied the claim for a TDIU, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In September 2016, the Court vacated the September 2015 Board decision denying a TDIU and remanded the claim to the Board for action consistent with the Court's decision.  The service connection issues listed on the title page herein were remanded by the Board in September 2015.  They have returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

At the latest January 2016 VA examination, the examiner noted the side-effects of medications that were prescribed to the Veteran.  However, the examiner then reported that not every patient will have these side-effects.  The examiner did not consider the medical evidence showing that the Veteran did experience side-effects from his medications to treat PTSD.  Furthermore, the VA examiner's opinion did not clearly distinguish the possible side-effects of the Veteran's medications between the Veteran's hypertension, GERD, and erectile dysfunction.  Finally, the examiner failed to address the etiology of the Veteran's erectile dysfunction.

Therefore, the January 2016 VA opinion is inadequate, and as such, a new opinion is necessary to adjudicate the service connection claims.

Regarding the issue of TDIU, a remand is required pending adjudication of the service connection issues remanded herein, as those issues are inextricably intertwined with the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, return the claims folder to the examiner who provided the January 2016 VA opinion, or if this examiner is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be scheduled.  The examiner should determine the nature and likely (50 percent or greater probability) etiology of the Veteran's claimed hypertension, GERD, and erectile dysfunction.  

The Veteran's claims file (to include this remand) must be reviewed by the examiner, to include the multiple medical articles submitted by the Veteran.  The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed hypertension, GERD, and erectile dysfunction are proximately due to/the result of or aggravated by the Veteran's service-connected PTSD or medications used to treat PTSD?

The examiner should also cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinions sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinions sought cannot be offered without resort to speculation.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

